 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTONIO A. EPINGER,                               No. 2:19-cv-0339 AC P
12                       Plaintiff,
13           v.                                         ORDER REFERRING CASE TO POST-
                                                        SCREENING ADR PROJECT AND
14    MILA KARASIK,                                     STAYING CASE FOR 120 DAYS
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel. As set forth in this court’s

18   screening order, plaintiff’s complaint states a cognizable Eighth Amendment claim against sole

19   defendant Karasik. See ECF Nos. 1, 7. Deputy Attorney General Joanne Chen has filed a waiver

20   of service for defendant. ECF No. 13.

21          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

22   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

23   cases more expeditiously and less expensively. Defense counsel from the Office of the California

24   Attorney General has agreed to participate in this project. No defenses or objections shall be

25   waived by their participation.

26          Therefore, the court stays this action for a period of 120 days to allow the parties to

27   investigate plaintiff’s claims, meet and confer, and then participate in a settlement conference.

28   There is a presumption that all post-screening prisoner civil rights cases assigned to the
                                                        1
 1   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s
 2   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,
 3   defense counsel in good faith finds that a settlement conference would be a waste of resources,
 4   defense counsel may move to opt out of this pilot project.
 5            By filing the attached notice within thirty days, plaintiff shall indicate his preference to
 6   appear in person or by videoconference, if available. Failure to timely file such notice will result
 7   in the issuance of a writ for plaintiff’s appearance in person. Once plaintiff has returned the
 8   notice or the time for doing so has passed, the court will proceed to schedule the settlement
 9   conference.
10            Once the settlement conference is scheduled, at least seven days prior to the conference,
11   the parties shall submit to the settlement judge a confidential settlement conference statement.
12   The parties’ confidential settlement conference statements shall include the following: (a) names
13   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short
14   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts
15   made to investigate the allegations; and (e) a discussion of the efforts that have been made to
16   settle the case. Defendant shall e-mail the settlement conference statement to the settlement
17   judge’s e-mail box for proposed orders, available on the court’s website. Plaintiff shall place his
18   settlement conference statement in the U.S. mail addressed to the settlement conference judge,
19   United States District Court, 501 I Street, Sacramento, CA 95814. Plaintiff shall mail his
20   settlement conference statement so that it is received by the court at least seven days before the
21   settlement conference.
22            In accordance with the above, IT IS HEREBY ORDERED that:
23            1. This action is stayed for 120 days to allow the parties an opportunity to settle their
24   dispute before the discovery process begins. Except as provided herein or by subsequent court
25   order, no other pleadings or other documents may be filed in this case during the stay of this
26   action. The parties shall not engage in formal discovery, but the parties may elect to engage in
27

28   1
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             2
 1   informal discovery.
 2           2. Within thirty days from the date of this order, plaintiff shall file the attached notice
 3   informing the court how he wishes to appear at the settlement conference. If plaintiff does not
 4   file the notice, the court will issue a writ for plaintiff to appear in person.
 5           3. At least seven days prior to the settlement conference, each party shall submit a
 6   confidential settlement conference statement, as described above, to the settlement judge.
 7   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed
 8   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S. mail
 9   addressed to the settlement judge, United States District Court, 501 I Street, Sacramento, CA
10   95814. Plaintiff shall mail his settlement conference statement so that it is received by the court
11   at least seven days before the settlement conference.
12           4. If a settlement is reached at any point during the stay of this action, the parties shall file
13   a Notice of Settlement in accordance with Local Rule 160.
14           5. The Clerk of the Court shall serve a copy of this order on Deputy Attorney General
15   Joanne Chen, and shall add Ms. Chen’s name to the docket as the legal representative for
16   defendant Karisk.
17           6. The parties remain obligated to keep the court informed of their current addresses at all
18   times during the stay and while the action is pending. Any change of address must be reported
19   promptly to the court in a separate document captioned for this case and entitled “Notice of
20   Change of Address.” See L.R. 182(f).
21   DATED: May 8, 2019
22

23

24

25

26

27

28
                                                          3
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO A. EPINGER,                               No. 2:19-cv-0339 AC P
12                       Plaintiff,
13           v.                                         NOTICE RE: PLAINTIFF’S APPEARANCE
                                                        AT SETTLEMENT CONFERENCE (POST-
14    MILA KARASIK,                                     SCREENING ADR PROJECT)
15                       Defendant.
16

17          As required by court order, the plaintiff notifies the court of the following election:

18

19   _____ Plaintiff would like to participate in the settlement conference in person.

20          OR

21   _____ Plaintiff would like to participate in the settlement conference by video conference, if

22          available.

23

24
     ____________________________________                  ____________________________________
25   Date                                                  Plaintiff
26

27

28
                                                       1
